STONE, O. J.
When a claim is interposed to property levied on under a justice’s execution, the law prescribes certain steps to be taken, to inaugurate a claim suit, or trial of the right of property. — Code of 1886, §§ 3365-6. It is'only after a trial is had, the property found subject, and, after that, an indorsement of “ forfeited ” entered on the claim bond by the officer making the levy, or by his successor, that execution can be issued against the claimant and his sureties. — Code, §§ 3367-8.
In the present case, there has been no trial of the right of property, and, consequently, the point was never reached when the levying officer was authorized to return the bond forfeited. The Circuit Court did not err in quashing the execution, and setting aside the office judgment.—Catching v. Bowden, 89 Ala. 604.
Affirmed.